Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 –20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of after the trajectory has been map matched to a portion of a road network, associating contextual information comprising one or more map features with the trajectory; and providing the information regarding the trajectory and the contextual information comprising the one or more map features to a risk estimation model.
El Emam (US Pub. No. 2010/0077006 A1) is relied upon to teach providing the information to (reads on the dataset is input into the risk assessment module via blocks 504 and 506, see El Emam Figure 5 blocks 502, 504 and 506) a risk estimation model  (reads on a risk assessment module which performs an assessment of risk of re-identification by attack, see El Emam para 0020, 0026, 0040) in order to generate the semantic privacy index (reads on to calculate the re-identification risk, see El Emam para 0020, 0041 and Figure 5 block 510) that quantifies a risk associated with re-identification of data (reads on calculating a re-identification risk, see El Emam para 0020) following anonymization of the data (reads on de-identification is performed then the risk assessment is performed, see El Emam para 0041 and Figure 5); however, El Emam does not teach Applicant’s independent claim language. 
AAPA (Applicant Admitted Prior Art as disclosed in the as-filed disclosure) is relied upon to teach receiving information regarding a trajectory (reads on utilizing the recommendation of points of interest and/or spatial regions that are inherently sensitive in the proximity of the user with trajectory data indicating at least a portion of a route traversed by a probe device and the user, see AAPA para 0019 and para 0002); associating (reads on utilizing the provision of a variety of location-based services, such as the provision of real-time traffic information, fleet management and the recommendation of points of interest in the proximity of the user in conjunction with the trajectory that serves to define at least a portion of the route taken by the user, see AAPA para 0002) contextual information comprising one or more map features with (reads on the provision of a variety of location-based services, such as the provision of real-time traffic information, fleet management and the recommendation of points of interest in the proximity of the user, see AAPA para 0002) the trajectory (reads on the trajectory defines at least a portion of the route taken by the user, see AAPA para 0002) and the information regarding the trajectory (reads on the trajectory defines at least a portion of the route taken by the user, see AAPA para 0002) and the contextual information comprising the one or more map features (reads on the provision of a variety of location-based services, such as the provision of real-time traffic information, fleet management and the recommendation of points of interest in the proximity of the user, see AAPA para 0002); however, integrating the teachings of AAPA do not remedy the deficiencies of the prior art of record. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached Monday through Thursday 6:30 A.M.  to 2:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496